AMENDED INTERIM ORDER OF SUSPENSION
The Supreme Court on August 10, 1984, issued an interim order of immediate suspension against Mr. Brian W. Nelson pursuant to Rule 13, NDRDP. A Petition on behalf of Mr. Nelson was filed on August 15.
IT IS ORDERED, that the Interim Order of Suspension issued August 10, 1984, be amended to provide that the suspension be effective September 1, 1984, and that during the interim Brian W. Nelson be restricted from accepting any new business and that the delayed effective date of the order of suspension is for the purpose of arranging for other counsel to represent his clients.
The Supreme Court of the State of North Dakota convened at 3:00 p.m. this 16th day of August, 1984, with the Chief Justice, the Honorable Ralph J. Erickstad; the Honorable Paul M. Sand, the Honorable Vernon R. Pederson, the Honorable Gerald W. Vande-Walle, the Honorable H.F. Gierke III, Justices; and the Clerk of the Supreme Court, Luella Dunn, being present and directed the entry of the above order with Justice Pederson voting no.
/s/Luella Dunn Luella Dunn
Clerk
Supreme Court
INTERIM ORDER OF SUSPENSION
The Disciplinary Board of the Supreme Court on July 27, 1984, filed with the Supreme Court a certified copy of Judgment of Conviction issued by the Honorable Paul Benson, Chief Judge, U.S. District Court of North Dakota, Southeastern Division, against Brian W. Nelson for failure to file income tax returns for calendar years 1978 and 1979, in violation of 26 U.S.C., Section 7203, as charged in the Information in Two Counts.
The Disciplinary Board requested the Supreme Court to consider the Judgment of Conviction of Brian W. Nelson pursuant to Rule 13, NDRDP.
The Supreme Court finds that failure to file income tax returns comes within the definition of “serious crime” under Rule 13, NDRDP, and is the basis for immediate suspension of a certificate of admission.
ORDERED, that the Certificate of Admission of Brian W. Nelson be immediately suspended pending final disposition of a disciplinary proceeding commenced upon the conviction.
IT IS FURTHER ORDERED, that Mr. Nelson notify his clients of his suspension pursuant to the provisions of Rule 14, NDRDP.
Dated at Bismarck, North Dakota, this 10th day of August, 1984.
/s/ Ralph J. Erickstad Ralph J. Erickstad, Chief Justice
/s/ Paul M. Sand Paul M. Sand, Justice
/s/- Vernon R. Pederson Vernon R. Pederson, Justice
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Justice
/s/ H.F. Gierke, III H.F. Gierke III, Justice
ATTEST:
/s/ Joanne Eckroth Joanne Eckroth Deputy Clerk